DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents
	The Japanese foreign priority document(s) 2017-129338, submitted under 35 
U.S.C. § 119 (a)-(d), was/were been received on April 30, 2020 and placed of record in the file. 
Information Disclosure Statement


The information disclosure statements filed March 30, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art is silent to grains of the metal compound M1aXb being dispersed in the glassy amorphous metal oxide of the metal element M2.  
The prior art, such as Holme et al. U.S. Pat. 2014/0170493, teaches a positive electrode active substance [0085] for a non-aqueous (inorganic electrolytes; [0087]) 1 that exhibits a conversion reaction and/or a reverse conversion reaction (FeF3; [0085]) ; and an amorphous metal oxide of a metal element M2, wherein the metal element M2 includes at least one metal element selected from the group consisting of V, Cr, Mo, Mn, Ti, and Ni (Cr3O4; [0085]).  However, the reference does not teach or suggest grains of the metal compound M1aXb being dispersed in the glassy amorphous metal oxide of the metal element M2.  Therefore, the instant claim is patentably distinct from the prior art of record. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, 9-10 & 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. U.S. Pat. 2014/0170493.
With respect to claim 1, Holme teaches a positive electrode active substance [0085] for a non-aqueous (inorganic electrolytes; [0087]) secondary battery [0069], comprising: a metal or a metal compound including a metal element M1 that exhibits a conversion reaction and/or a reverse conversion reaction (FeF3; [0085]) ; and an amorphous metal oxide of a metal element M2, wherein the metal element M2 includes at least one metal element selected from the group consisting of V, Cr, Mo, Mn, Ti, and 3O4; [0085]) .  With respect to claim 3, the metal M1 includes at least one metal element selected from the group consisting of Fe, Ti, Co, Bi, Mn and V, and wherein the metal compound includes M1aXb, and wherein X includes fluorine, oxygen, chlorine, P04 phosphate group, SO4 sulfate group, SiO4 silicate group, C03 carbonate group, or N03 nitrate group, and a and b are integers (FeF3; [0085]).  With respect to claim 4, the amorphous metal oxide of the metal element M2 includes a glassy amorphous metal oxide (Cr3O4; [0085]).  With respect to claim 7, the metal compound M1aXb includes FeF3 (FeF3; [0085]).With respect to claim 9, the amorphous metal oxide of the metal element M2 includes a compound configured to serve as a network former (B2O3; [0085]).  With respect to claim 10, the compound configured to serve as the network former includes at least one selected from the group consisting of P2O5, SiO2, and B2O3 (B2O3; [0085]).  With respect to claim 12, non-aqueous secondary battery comprising: a positive electrode including the positive electrode active substance according to claim 1 [0069].   With respect to claim 13, further comprising: a negative electrode including a graphite, a metallic lithium, or a lithium titanium oxide [0170].
	Although Holme teaches M1 (FeF3; [0085]) and M2 (Cr3O4; [0085]) in a list of positive active materials in combinations thereof, the reference does not teach with sufficient specificity that they are combined.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ M2 (Cr3O4; [0085]) with M1 (FeF3; [0085]) of Holme in order to increase conductivity and capacity of the positive electrode. The skilled artisan recognizes that metal oxide compounds can increase capacity of the electrode.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. U.S. Pat. 2014/0170493 in view of Ballantine et al. U.S. Pat. 6,650,000.
	Holme teaches a positive electrode as described in the rejection recited hereinabove.
	However, Holme does not expressly disclose: the amorphous metal oxide of the metal element M2 includes V2O5 (claim 8).
	Ballantine teaches that it is well known in the art to employ V2O5 as positive electrode material (col. 10, lines 50-55)
	Holme and Ballantine are analogous art from the same field of endeavor, namely fabricating lithium secondary electrochemical cells.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the V2O5 of Ballantine, in the cathode of Holme, in order to increase conductivity and capacity of the positive electrode. The skilled artisan recognizes that metal oxide compounds can increase capacity of the electrode.  Furthermore, the selection of a known material based on its prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 & 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. U.S. Pat. 2014/0170493 in view of Park et al. U.S. Pub 2017/0179484.
	Holme teaches a positive electrode as described in the rejection recited hereinabove.
	However, the reference does not expressly disclose: an alkali metal salt AcXd, wherein A represents Li or Na, X represents fluorine, oxygen, chlorine, PO4 phosphate group, S04 sulfate group, SiO4 silicate group, CO3 carbonate group, or NO3 nitrate group, and c and d are integers (claim 2); the alkali metal salt AcXd includes Li2O, LiF, NaF or Li3PO4 (claim 6).
	 Park teaches that it is well known in the art to employ a positive electrode with an alkali metal salt AcXd, wherein A represents Li or Na, X represents fluorine, oxygen, chlorine, PO4 phosphate group, S04 sulfate group, SiO4 silicate group, CO3 carbonate group, or NO3 nitrate group, and c and d are integers (Li3PO4 [0178]; claim 2); the alkali metal salt AcXd includes Li2O, LiF, NaF or Li3PO4 (Li3PO4 [0178]; claim 6).
3PO4 of Park in the active material of Holme, in order to increase conductivity and capacity of the positive electrode. The skilled artisan recognizes that metal oxide compounds can increase capacity of the electrode.  Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holme et al. U.S. Pat. 2014/0170493 in view of Zhamu et al. U.S. Pub 2018/0294474.
	Holme teaches a positive electrode as described in the rejection recited hereinabove.
	However, the reference does not teach or suggest the positive electrode active substance being configured to be subjected to a carbon coating treatment (claim 11).  
Zhamu teaches that it is well known in the art to employ the positive electrode active substance being configured to be subjected to a carbon coating treatment claim 11).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ carbon coating of Zhamu, thus configuring the positive electrode to be primed for coating, as part of  the active material of Holme, in order to increase conductivity and capacity of the positive electrode. The skilled artisan recognizes carbon coatings are a common method to increase conductivity.  Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).













Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722